Richard S. Heller, J.
Prior to the trial, one of the claimants, Sayre Welles, died. The other four claimants are his sole heirs and have been appointed administrators with the will annexed of his estate.
The claimants herein were the owners of a 40-acre parcel of land situated in the village of Horseheads, Chemung County, New York. Each of the claimants was the owner of an undivided one fifth of the property.
On the property were located a main house, two small dwellings, a tenant house and various out buildings, all of which were in need of much repair. None of the buildings was affected by the appropriation.
The 40 acres had a frontage on Chemung Street of 1,700 feet as its south boundary. On the west the property bordered the Pennsylvania Railroad right of way for 1,350 feet. On the east the boundary was Center Street. There was continuous frontage on Center Street of 910 feet from Chemung Street northerly, and an odd lot of 50 feet near the north boundary.
The Village of Horseheads and the surrounding area has had tremendous business, industrial and residential growth within the past few years and the land of the claimants was ideally situated for industrial use to the west and north, and for business use to the south and east.
It is true that certain spots were low and swampy, but the highest available use would still be for industrial and business use.
The State appropriated 4.246± acres from the claimants and took a permanent easement on 1.495± acres.
The fee appropriation is a strip of land varying from 100 feet to 175 feet in width and divides the claimants’ land into two parcels, one to the south of the highway of approximately 21 acres, and the other to the north of about 13 acres.
The permanent easement listed as Claim No. 33136 is a strip of land 50 feet wide and 875 feet long adjoining the northern *613boundary of the fee appropriated, running from the western boundary of the land of the claimants in a southeasterly direction.
The permanent easement listed as Claim No. 33137 divides the southern section of the farm into two lots, one of approximately 4 acres, and the other of approximately 17 acres. The court has considered that there is nominal value to the claimants of the naked title to these easements, and it is reflected in the court’s opinion as to the damage.
It is the court’s opinion that the fair market value of claimants’ land before the appropriation was $44,000, and that the value of claimants’ land after the appropriation was $32,890. The claimants have been damaged in the sum of $11,110.
Interest on $10,990 from May 4, 1953 to December 11, 1953 and from April 25, 1955 to the date of entry of judgment. Interest on $120 from November 10, 1954 to the date of entry of judgment.
The claims have not been assigned.
The court viewed the premises.
Submit findings.